United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51357
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERTO ANTONIO ESCOBAR, SR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-97-CR-1002-1-DB
                       --------------------

Before BENAVIDES, DENNIS and OWEN, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Roberto Antonio Escobar,

Sr., has filed a motion to withdraw and brief pursuant to Anders

v. California, 386 U.S. 738, 744 (1967).    Our independent review

of the record, counsel’s brief, and Escobar’s responses shows

that there are no nonfrivolous issues for appeal.    The record is

insufficiently developed to allow consideration on direct appeal

of Escobar’s ineffective assistance of counsel claims.      See

United States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-51357
                               -2-

Accordingly, without prejudice to Escobar’s right to file a

motion pursuant to 28 U.S.C. § 2255, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.